Title: To Thomas Jefferson from Alexander von Humboldt, 30 May 1808
From: von Humboldt, Alexander
To: Jefferson, Thomas


                        
                            
                        Monsieur le President,
                            à Paris a L’Ecole polytechniqueMontagne Ste Genevievece 30 Mai 1808.
                        
                        Au milieu des malheurs aux quels a succumbé ma patrie j’ai tâché de Vous exprimer de tems en tems les sentimens de
                            reconnaissance et d’admiration dont je suis pénêtré pour Vous. Je dois craindre que ma dernière lettre dirigée par un batiment de
                            Bremen ne Vous soit parvenue. J’essaye aujourd’hui par une voye plus sûre de Vous faire parvenir ces lignes et de Vous faire hommage
                            de mon ouvrage astronomique et de mon essai politque sur
                            le Royaume de la Nouvelle Espagne. Vous y verrez Votre Nom cité avec cet enthousiasme qu’il a inspiré de tout tems avec amis de
                            l’humanité. Puisse la Providence Vous conserver lengtems pour le bonheur d’un monde vers lequel j’avais à diriger mes regardes et
                            mes voeux.
                        Je suis, Mr le President, avec le plus profond respect De Votre Excellence le très-humble et très-obeissant Serviteur
                        
                            
                                Humboldt
                            
                        
                        
                            Oserais-je Vous supplier de me rappeller au souvenir de Mr Maddison et Gallatin qui m’ont honorés du leur
                                bienveillance.
                        
                    